Citation Nr: 0029955	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-15 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a skin disorder.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


REMAND

The service medical records show the veteran had a rash on 
his left wrist while at a training center in June 1966.  The 
diagnosis was allergic dermatitis on the left wrist.  
Medication was prescribed for application.  The service 
medical records do not reflect any further skin symptoms in 
service.  There is no record of skin symptoms while serving 
aboard the U.S.S. Gridley (DLG 21).  On the December 1967 
examination for separation from service, the veteran's skin 
was normal.  

The service personnel records confirm the veteran's service 
aboard the guided missile frigate U.S.S. Gridley from July 
1966 to December 1967.  He served in the Vietnam area of 
operation from December 1966 to April 1967.  The service 
personnel records do not reflect any combat service.  

VA medical records show treatment for other disabilities in 
May and June 1992, without complaints, findings or diagnoses 
of a skin disorder.  There were no skin complaints, findings 
or diagnoses on the February 1997 VA examination.  

The veteran was examined by VA in January 1998 for his Agent 
Orange and skin complaints.  The veteran stated that he was 
on painting duty for his ship and had to move 55 gallon drums 
of Agent Orange.  He stated that the Agent Orange Drums were 
leaking, that his arms were exposed, and that fumes from the 
drums were inhaled.  He stated that immediately upon 
exposure, he developed blisters, itching, and a very angry 
red rash.  He stated that since that time, he would have 
similar episodes of itching and occasional blister formation 
over his upper extremities where the Agent Orange was exposed 
to his skin.  Pruritus and erythematous rash were said to be 
worse with summer heat and humidity.  Examination disclosed 
some mild erythema over the upper forearms, which blanched to 
finger pressure.  It was the examiner's impression that the 
veteran experienced blistering and a rash over the forearms 
when exposed to Agent Orange and continued to have pruritus 
and erythema.  The diagnosis was dermatitis.  

There is no indication that the examiner is a dermatologist.  
There is no indication that the examiner reviewed the file 
and the diagnosis of dermatitis is not specific.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The veteran should be afforded a VA 
dermatologic examination to identify the 
veteran's specific skin diagnosis and 
determine whether there is a relationship 
to service.  The claims folder should be 
made available to the examiner for review 
before the examination.  The Board notes 
that a June 1966 record reflects an 
assessment of allergic dermatitis and 
that the remaining service records are 
either silent or normal.  In addition, 
there is an absence of medical evidence 
of a dermatologic disorder between 
separation and the 1990s.  After 
examination and review of the file is it 
requested that the examiner enter a more 
specific diagnosis regarding the 
dermatitis and render an opinion that 
determines whether there is any 
relationship between the current 
diagnosis and either Agent Orange 
exposure or any incident of service, 
including the identified allergic 
dermatitis of June 1966. 

2.  The veteran is informed that if he 
has any evidence of skin disorder in 
proximity to service, that evidence 
should be submitted by him to the RO.

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

4.  The veteran is informed that at this 
time, there is no evidence that he was in 
Vietnam or that he handled Agent Orange.  
If he has evidence that supports his 
claim, he should submit that evidence to 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



